Exhibit 10.7

EXECUTION VERSION

 

 

SECOND AMENDED AND RESTATED

REGISTRATION RIGHTS AGREEMENT

OF

OCH-ZIFF CAPITAL MANAGEMENT GROUP LLC

Dated as of February 7, 2019

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Page  

ARTICLE I DEFINITIONS AND OTHER MATTERS

     1  

Section 1.1

  Definitions      1  

Section 1.2

  Definitions Generally      5   ARTICLE II REGISTRATION RIGHTS      6  

Section 2.1

  Shelf Registration      6  

Section 2.2

  Suspension of Use of Registration Statement      8  

Section 2.3

  Piggyback Registration      9  

Section 2.4

  Lock-Up Agreements      10  

Section 2.5

  Registration Procedures      10  

Section 2.6

  Indemnification by the Company      14  

Section 2.7

  Indemnification by Registering Covered Persons      14  

Section 2.8

  Conduct of Indemnification Proceedings      15  

Section 2.9

  Contribution      16  

Section 2.10

  Participation in Underwritten Public Offering      16  

Section 2.11

  Other Indemnification      16  

Section 2.12

  Cooperation by the Company      16  

Section 2.13

  Parties in Interest      17  

Section 2.14

  Acknowledgement Regarding the Company      17  

Section 2.15

  Mergers, Recapitalizations, Exchanges or Other Transactions Affecting
Registrable Securities      17  

ARTICLE III MISCELLANEOUS

     17  

Section 3.1

  Term of the Agreement; Termination of Certain Provisions      17  

Section 3.2

  Amendments; Waiver      18  

Section 3.3

  Governing Law      18  

Section 3.4

  Submission to Jurisdiction; Waiver of Jury Trial      19  

Section 3.5

  Notices      19  

Section 3.6

  Severability      20  

Section 3.7

  Specific Performance      20  

Section 3.8

  Assignment; Successors      20  

Section 3.9

  No Third-Party Rights      20  

Section 3.10

  Section Headings      21  

Section 3.11

  Execution in Counterparts      21  

Appendix A Covered Persons

Appendix B Covered Person Questionnaire

 

i



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

This SECOND AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT (as may be
amended from time to time pursuant to the provisions hereof, including the
appendixes attached hereto, this “Agreement”), is made and entered into as of
February 7, 2019, by and among Och-Ziff Capital Management Group LLC, a Delaware
limited liability company (the “Company”), and the Covered Persons (defined
below) from time to time party hereto.

WHEREAS, the Covered Persons are holders of Och-Ziff Operating Group Units
(defined below), which, subject to certain restrictions and requirements, are
exchangeable at the option of the holder thereof with the Och-Ziff Operating
Group (defined below), pursuant to the Exchange Agreement (defined below) for
Class A Shares (defined below) or, at the option of the Och-Ziff Operating
Group, the cash equivalent thereof;

WHEREAS, this Agreement amends and restates the Registration Rights Agreement
among the parties hereto dated as of November 19, 2007 and restated on
August 1, 2012 (the “Prior Agreement”);

WHEREAS, pursuant to the Prior Agreement, the Company provided the Covered
Persons with registration rights with respect to Class A Shares that may be
delivered in exchange for their Och-Ziff Operating Group Units and any other
Class A Shares they may otherwise hold from time to time; and

WHEREAS, the parties hereto desire to amend and restate the Prior Agreement.

NOW, THEREFORE, in consideration of the premises and of the mutual agreements,
covenants and provisions herein contained, the parties hereto agree to amend and
restate the Prior Agreement in its entirety as follows:

ARTICLE I

DEFINITIONS AND OTHER MATTERS

Section 1.1 Definitions. Capitalized terms used in this Agreement without other
definition shall, unless expressly stated otherwise, have the meanings specified
in this Section 1.1:

“Affiliate” means any other person that directly, or indirectly through one or
more intermediaries, controls, is controlled by or is under common control of
such first person and “control” for these purposes means the direct or indirect
power to direct or cause the direction of the management and policies of another
person, whether by operation of law or regulation, through ownership of
securities, as trustee or executor or in any other manner.

“Agreement” has the meaning ascribed to such term in the Recitals.

“Beneficial owner” has the meaning set forth in Rule 13d-3 under the Exchange
Act.



--------------------------------------------------------------------------------

“Board” means the Board of Directors of the Company.

“Class A Shares” means Class A shares representing limited liability company or
other common equity interests in the Company.

“Company” has the meaning ascribed to such term in the Recitals.

“Covered Person” means those persons from time to time listed on Appendix A
hereto, and all persons who may become parties to this Agreement and whose name
is required to be listed on Appendix A hereto, in each case in accordance with
the terms hereof.

“Covered Och-Ziff Operating Group Units” means, with respect to a Covered
Person, such Covered Person’s Och-Ziff Operating Group Units.

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

“Exchange Agreement” means the Amended and Restated Exchange Agreement, dated as
of the date hereof, by and among the Company, each of the Och-Ziff Operating
Group entities and the limited partners of each Och-Ziff Operating Group entity,
as amended from time to time.

“Existing Registration Statement” means the Company’s registration statement on
Form S-3, SEC File No. 333-177993 (so long as effective) or any additional
effective “automatic shelf registration statement” as defined under Rule 405
under the Securities Act on Form S-3.

“FINRA” means the Financial Industry Regulatory Authority.

“Governmental Authority” means any national, local or foreign (including U.S.
federal, state or local) or supranational (including European Union)
governmental, judicial, administrative or regulatory (including self-regulatory)
agency, commission, department, board, bureau, entity or authority of competent
jurisdiction.

“Indemnified Parties” has the meaning ascribed to such term in Section 2.6.

“Indemnifying Party” has the meaning ascribed to such term in Section 2.8.

“Maximum Covered Person Participation Amount” has the meaning ascribed to such
term in Section 2.3(a).

“Maximum Offering Size” has the meaning ascribed to such term in Section 2.1(b)

“Maximum Piggyback Offering Size” has the meaning ascribed to such term in
Section 2.3(b).

“New York Courts” has the meaning ascribed to such term in Section 3.4.

 

2



--------------------------------------------------------------------------------

“Och-Ziff” means the Company and its consolidated subsidiaries, including the
Och-Ziff Operating Group.

“Och-Ziff Operating Group” means, collectively, persons directly controlled by
Och-Ziff Holding Corporation, a Delaware corporation, or Och-Ziff Holding LLC, a
Delaware limited liability company, during the term of this Agreement. As of the
date hereof, the Och-Ziff Operating Group is comprised of OZ Management LP, a
Delaware limited partnership, OZ Advisors LP, a Delaware limited partnership,
and OZ Advisors II LP, a Delaware limited partnership.

“Och-Ziff Operating Group Agreements” means, collectively, the limited
partnership agreements and other organizational documents of each of the
entities within the Och-Ziff Operating Group, as the same may be amended or
implemented from time during the term of this Agreement.

“Och-Ziff Operating Group Units” means, collectively, the units representing
limited partnership interests in each of the entities within the Och-Ziff
Operating Group issued under the applicable Och-Ziff Operating Group Agreement
that are exchangeable for Class A Shares or convertible into interests that are
exchangeable for Class A Shares.

“Permitted Transferee” means any transferee of an Och-Ziff Operating Group Unit
after the date hereof, the transfer of which was permitted by the Och-Ziff
Operating Group Agreements.

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust, unincorporated
organization, governmental entity or any other entity.

“Piggyback Registrable Securities” means Registrable Securities then held by
Covered Persons or to be held by Covered Persons upon an exchange pursuant to
the Exchange Agreement occurring in connection with a Piggyback Registration
hereunder.

“Prior Agreement” has the meaning ascribed to such term in the Recitals.

“Piggyback Registration” has the meaning ascribed to such term in
Section 2.3(a).

“Pro Rata Basis” means a pro rata amount, determined based on the sum of (i) the
number of Class A Shares held of record by each relevant person as of such date
of determination and (ii) any Class A Shares that each relevant person has the
right to acquire in the future as a result of any exchange, conversion, exercise
or settlement of any securities or rights held of record by such person as of
such date of determination (disregarding for such purposes all vesting
provisions and transfer restrictions and assuming that all of such securities or
rights are settled in Class A Shares).

“Proposed Participation Amount” means the aggregate number of Class A Shares
each Covered Person has validly elected to include in any Underwritten Public
Offering or Piggyback Registration.

 

3



--------------------------------------------------------------------------------

“Registering Covered Person” has the meaning ascribed to such term in
Section 2.5(a).

“Registrable Securities” means Class A Shares that may be delivered in exchange
for Och-Ziff Operating Group Units or otherwise held from time to time by
Covered Persons. For purposes of this Agreement, Registrable Securities shall
cease to be Registrable Securities when (i) such Registrable Securities have
been disposed of pursuant to an effective registration statement; (ii) such
Registrable Securities have been sold pursuant to Rule 144 or otherwise
transferred in a manner that results in the security being so transferred being
freely transferable thereafter; (iii) such Registrable Securities cease to be
outstanding (or issuable upon exchange of Och-Ziff Operating Group Units) or
(iv) such Registrable Securities are held by a Covered Person who beneficially
owns (within the meaning of Regulation 13D under the Securities Exchange Act)
less than two (2) percent of the outstanding Class A Shares and is not an
“affiliate” of the Company (within the meaning of Rule 144) and such Registrable
Securities may be sold in a single transaction pursuant to Rule 144 without
limitation.

“Registration Expenses” means any and all expenses incident to the performance
of or compliance with any registration or marketing of Registrable Securities,
including all (i) SEC and securities exchange registration and filing fees, and
all other fees and expenses payable in connection with the listing of securities
on any securities exchange or automated interdealer quotation system, (ii) fees
and expenses of compliance with any securities or “blue sky” laws (including
reasonable fees and disbursements of counsel in connection with “blue sky”
qualifications of the securities registered), (iii) expenses in connection with
the preparation, printing, mailing and delivery of any registration statements,
prospectuses and other documents in connection therewith and any amendments or
supplements thereto, (iv) security engraving and printing expenses,
(v) reasonable fees and disbursements of counsel for Och-Ziff and customary fees
and expenses for independent certified public accountants retained by Och-Ziff,
(vi) reasonable fees and expenses of any special experts retained by Och-Ziff in
connection with such registration, (vii) reasonable fees, out-of-pocket costs
and expenses of the Covered Persons, including one counsel for all of the
Covered Persons participating in the offering selected by the Company,
(viii) fees and expenses in connection with any review by FINRA of the
underwriting arrangements or other terms of the offering, and all fees and
expenses of any “qualified independent underwriter,” including the fees and
expenses of any counsel thereto, (ix) fees and disbursements of underwriters
customarily paid by issuers or sellers of securities, but excluding any
underwriting fees, discounts and commissions attributable to the sale of
Registrable Securities, (x) costs of printing and producing any agreements among
underwriters, underwriting agreements, any “blue sky” or legal investment
memoranda and any selling agreements and other documents in connection with the
offering, sale or delivery of the Registrable Securities, (xi) transfer agents’
and registrars’ fees and expenses and the fees and expenses of any other agent
or trustee appointed in connection with such offering, (xii) expenses relating
to any analyst or investor presentations or any “road shows” undertaken in
connection with the registration, marketing or selling of the Registrable
Securities and (xiii) all out-of-pocket costs and expenses incurred by Och-Ziff
or their appropriate officers in connection with their compliance with
Section 2.5(l).

“Registration Statement” has the meaning ascribed to such term in Appendix B.

 

4



--------------------------------------------------------------------------------

“Related Trust” shall mean, in respect of any Covered Person that is a natural
person, any other Covered Person that is an estate, family limited liability
company, family limited partnership of such Covered Person, a trust the grantor
of which is such Covered Person that is a natural person, or any other estate
planning vehicle or family member relating to such Covered Person that is a
natural person.

“Required Third-Party Piggyback Securities” shall mean the number of Class A
Shares that the Company is required to include in any Piggyback Registration
hereunder pursuant to the terms of any Third-Party Agreement.

“Resale Shelf Registration Statement” has the meaning ascribed to such term in
Section 2.1(a).

“Rule 144” means Rule 144 under the Securities Act and any successor rule
thereto.

“SEC” means the Securities and Exchange Commission.

“Securities Act” means the U.S. Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

“Shelf Registration” means a shelf registration effected in accordance with Rule
415 under the Securities Act or any successor or similar rule.

“Third-Party Agreement” means any agreement by and between the Company and any
Person that is not a Covered Person that holds or has a right to acquire Class A
Shares, pursuant to which such Person has the right to require the Company to
include such Class A Shares in a registration statement filed by the Company
(whether or not for its own account) under the Securities Act.

“Underwritten Public Offering” means an underwritten public offering pursuant to
an effective registration statement under the Securities Act.

Section 1.2 Definitions Generally. Wherever required by the context of this
Agreement, the singular shall include the plural and vice versa, and the
masculine gender shall include the feminine and neuter genders and vice versa,
and references to any agreement, document or instrument shall be deemed to refer
to such agreement, document or instrument as amended, supplemented or modified
from time to time. When used herein:

(a) the word “or” is not exclusive;

(b) the words “including,” “includes,” “included” and “include” are deemed to be
followed by the words “without limitation”;

(c) the terms “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular section,
paragraph or subdivision;

 

5



--------------------------------------------------------------------------------

(d)    the word “person” means any individual, corporation, limited liability
company, trust, joint venture, association, company, partnership or other legal
entity or a government or any department or agency thereof or self-regulatory
organization; and

(e)    all section, paragraph or clause references not attributed to a
particular document shall be references to such parts of this Agreement, and all
exhibit, annex and schedule references not attributed to a particular document
shall be references to such exhibits, annexes and schedules to this Agreement.

ARTICLE II

REGISTRATION RIGHTS

Section 2.1    Shelf Registration.

(a)    The Company shall prepare and file, at its own expense, and shall cause
to be effective not later than the first Established Exchange Date (as defined
in the Exchange Agreement) pursuant to Section 2.1(a) of the Exchange Agreement,
a prospectus supplement or such supplemental materials to any Existing
Registration Statement then required by SEC rules and regulations or, if the
Company is unable to effect a resale pursuant to an Existing Registration
Statement, a new “shelf” registration statement on an appropriate form for an
offering to be made on a continuous basis pursuant to Rule 415 under the
Securities Act (the Existing Registration Statement as amended or supplemented
and any new shelf registration statement, each a “Resale Shelf Registration
Statement”), in each case, permitting the registration for resale of all
Registrable Securities by the Covered Persons in accordance with the methods of
distribution elected by the Covered Persons pursuant to the questionnaire
referred to in paragraph (c) below and set forth in the Resale Shelf
Registration Statement. The Company shall use its reasonable efforts to keep
such Resale Shelf Registration Statement continuously effective for a period
ending when all Class A Shares of the Company covered by the Resale Shelf
Registration Statement are no longer Registrable Securities or as provided in
Section 3.1(a).

(b)    Covered Persons included in such Resale Shelf Registration Statement
shall have the right to request that an Underwritten Public Offering be effected
off the Resale Shelf Registration Statement at any time (the “Initiating
Holders”), subject to Section 2.2; provided that, the Company shall not be
required to effect an Underwritten Public Offering off the Resale Shelf
Registration Statement unless the aggregate proceeds expected to be received
from the sale of the Registrable Securities requested to be included in such
Underwritten Public Offering on behalf of the Covered Persons participating in
such Underwritten Public Offering equal or exceeds $25,000,000. If the
Initiating Holders elect to effect an Underwritten Public Offering, then the
Company shall give prompt written notice at least 20 days prior to the filing of
a prospectus supplement for such Underwritten Public Offering, to the Covered
Persons, which notice shall offer the Covered Persons the opportunity to sell
the number of Registrable Securities held by Covered Persons as the Covered
Persons may request. If any Covered Person elects to participate in an
Underwritten Public Offering, such Covered Person shall notify the Company and
the Initiating Holders at least 10 business days prior to the filing of the
prospectus supplement for such Underwritten Public Offering of its intention to
include Registrable Securities in such Underwritten Public Offering. In case of
an Underwritten Public Offering, if

 

6



--------------------------------------------------------------------------------

the managing underwriter advises the Company and the Initiating Holders that, in
its view, the number of Registrable Securities and other securities requested to
be included in such registration exceeds the largest number of Class A Shares
that can be sold without having a material adverse effect on such offering,
including the price at which such shares can be sold (the “Maximum Offering
Size”), the Company shall include in such Underwritten Public Offering, in the
priority listed below, up to the Maximum Offering Size:

(i) first, all Registrable Securities requested to be included in the
Underwritten Public Offering by the Initiating Holders and all Required
Third-Party Piggyback Securities (allocated as between the Initiating Holders
that have elected to participate in such Underwritten Public Offering in the
aggregate and the holders of Required Third-Party Piggyback Securities in the
aggregate on a Pro Rata Basis, and further allocated among the Covered Persons
participating in such Underwritten Public Offering on a pro rata basis based on
their respective Proposed Participation Amount, in each case, as and if
necessary to ensure that the offering does not to exceed the Maximum Offering
Size); and

(ii) second, any securities proposed to be registered by the Company or any
securities proposed to be registered for the account of any other persons, with
such priorities among them as the Company shall determine.

(c) The Company shall give written notice to all Covered Persons at least twenty
(20) business days prior to the anticipated filing date of a new shelf
registration statement that is a Resale Shelf Registration Statement or any
prospectus supplement to an Existing Registration Statement that is or would be
a Resale Shelf Registration Statement, which notice shall include a
questionnaire in the form set forth in Appendix B hereto (the “Resale
Registration Statement Notice”). At the time such new shelf registration
statement or prospectus supplement is filed, each Covered Person that has
delivered to the Company a duly completed and executed questionnaire on or prior
to the date which is ten (10) business days prior to such time shall be named as
a selling securityholder in the Resale Shelf Registration Statement and the
related prospectus in such a manner as to permit such Covered Person to deliver
such prospectus to purchasers of Registrable Securities in accordance with
applicable law. After effectiveness of the Resale Shelf Registration Statement,
Covered Persons who acquire Registrable Securities after the Resale Registration
Statement Notice may request that the Company file a supplement to such
prospectus or amendment to the Resale Shelf Registration Statement to include
therein any Registrable Securities acquired after the Resale Registration
Statement Notice and not previously included in such Shelf Registration
Statement if such Covered Person provides the Company with a duly completed and
executed questionnaire in the form set forth in Appendix B hereto, whereupon the
Company shall use reasonable efforts to file a prospectus supplement to an
Existing Registration Statement or to cause a post-effective amendment to such
Resale Shelf Registration Statement filed for such purpose to be declared
effective by the SEC as promptly as reasonably practicable after the filing
thereof. The Company shall not be obligated to file a supplement or amendment
for the purpose of adding additional Registrable Securities (as described in the
preceding sentence) more frequently than once per calendar year.

 

7



--------------------------------------------------------------------------------

(d) The Company shall prepare and file such additional registration statements
as necessary every three years (or such other period of time as may be required
to maintain continuously effective shelf registration statements) and use its
commercially reasonable efforts to cause such registration statements to be
declared effective by the SEC so that a shelf registration statement remains
continuously effective, subject to Section 2.2, with respect to resales of
Registrable Securities as and for the periods required under Section 2.1(a),
such subsequent registration statements to constitute a Resale Shelf
Registration Statement hereunder.

Section 2.2 Suspension of Use of Registration Statement.

(a) Upon prior written notice to the Covered Persons, the Company may postpone
effecting a registration (or suspend the use of a Resale Shelf Registration
Statement or Shelf Registration) pursuant to Section 2.1 on up to three
occasions during any period of six consecutive months for a reasonable time
specified in the notice but not exceeding 120 days in the aggregate (which
period may not be extended or renewed), if (i) the Company is pursuing a
material financing, acquisition, merger, joint venture, reorganization,
disposition or similar transaction or the Company is resolving comments on its
public filings with the SEC or similar events and the Board determines in good
faith that the Company’s ability to pursue or consummate such a transaction or
resolve such comments would be materially adversely affected by any required
disclosure of such transaction or circumstances in any registration statement;
(ii) a Piggyback Registration (defined in Section 2.3(a) below) in which Covered
Persons were able to participate was completed within the prior 90 days; or
(iii) the Company is in possession of other material non-public information and
the Board determines in good faith that the disclosure of such information
during the period specified in such notice would not be in the best interests of
the Company.

(b) If all reports required to be filed by the Company pursuant to the Exchange
Act have not been filed by the required date without regard to any extension, or
if the consummation of any business combination by the Company has occurred or
is probable for purposes of Rule 3-05 or Article 11 of Regulation S-X
promulgated under the Securities Act or any similar successor rule, upon written
notice thereof by the Company to the Covered Persons, the rights of the Covered
Persons to offer, sell or distribute any Registrable Securities pursuant to any
registration statement or to require the Company to take action with respect to
the registration or sale of any Registrable Securities pursuant to any
registration statement shall be suspended until the date on which the Company
has filed such reports or obtained and filed the financial information required
by Rule 3-05 or Article 11 of Regulation S-X to be included or incorporated by
reference, as applicable, in a registration statement, and the Company shall
notify the Covered Persons in writing as promptly as practicable when such
suspension is no longer required. The Company’s rights to suspend its
obligations under this Section 2.2(b) shall be in addition to its rights under
Section 2.2(a).

 

8



--------------------------------------------------------------------------------

Section 2.3 Piggyback Registration.

(a) If the Company proposes at any time to register any Class A Shares under the
Securities Act (other than a registration on Form S-8 or Form S-4 (or any
similar successor forms), or registrations in connection with dividend
reinvestment and stock purchase plans), whether or not for sale for its own
account, the Company shall each such time give prompt written notice at least 20
business days prior to the anticipated filing date of the registration statement
or, in the case of an Existing Registration Statement, any prospectus supplement
relating to such registration, to the Covered Persons, which notice shall offer
the Covered Persons the opportunity to elect to register for resale the number
of Registrable Securities held by Covered Persons as the Covered Persons may
request (the “Maximum Covered Person Participation Amount”), subject to the
provisions of Section 2.3(b) (a “Piggyback Registration”).

If any Covered Person elects to participate in a Piggyback Registration, such
Covered Person shall notify the Company at least 10 business days prior to any
such anticipated filing date of its election to include Registrable Securities
in such Piggyback Registration. Each Covered Person electing to so participate
may elect to include in the Piggyback Registration, Piggyback Registrable
Securities in an amount up to that number of Piggyback Registrable Securities
then held by such Covered Person multiplied by a fraction, the numerator of
which shall be the Maximum Covered Person Participation Amount and the
denominator of which shall be the aggregate number of Piggyback Registrable
Securities then held by all Covered Persons electing to participate in such
Piggyback Registration; provided, that if any Covered Person elects not to
participate in such Piggyback Registration up to its portion of the Maximum
Covered Person Participation Amount as provided above, the other Covered Persons
may elect to include in such Piggyback Registration additional Piggyback
Registrable Securities in the same proportions as determined above; and provided
further, that the participation of each Covered Person in any such Piggyback
Registration shall be reduced (without duplication) by the aggregate number of
Registrable Securities sold by such Covered Person and its Permitted Transferees
pursuant to Rule 144 or another exemption from the registration requirements of
the Securities Act during the three (3) months prior to the initial filing date
of such Piggyback Registration.

The Company shall use its commercially reasonable efforts to effect the
registration under the Securities Act of all Registrable Securities that the
Company has been so requested to register by the Covered Persons, to the extent
necessary to permit the disposition of such Registrable Securities to be so
registered, provided, that: (i) if such registration involves an Underwritten
Public Offering, all such Covered Persons to be included in the Company’s
registration must sell their Registrable Securities to the underwriters selected
by the Company on the same terms and conditions as apply to the Company or any
other selling person, as applicable, and (ii) if, at any time after giving
notice of its intention to register any securities pursuant to this
Section 2.3(a) and prior to the effective date of the registration statement
filed in connection with such registration or the filing date of any prospectus
supplement to an Existing Registration Statement filed in connection with such
registration, the Company shall determine for any reason not to register such
securities, the Company shall give written notice to all such Covered Persons
and, thereupon, shall be relieved of its obligation to register any Registrable
Securities in connection with such registration. No registration effected under
this Section 2.3 shall relieve the Company of its obligations to effect a Shelf
Registration to the extent required by Section 2.1. The Company shall pay all
Registration Expenses in connection with each Piggyback Registration.

 

9



--------------------------------------------------------------------------------

(b) If a Piggyback Registration involves an Underwritten Public Offering and the
managing underwriter advises the Company that, in its view, the number of
Registrable Securities and other securities intended to be included in such
registration exceeds the largest number of Class A Shares that can be sold
without having a material adverse effect on such offering, including the price
at which such shares can be sold (the “Maximum Piggyback Offering Size”), the
Company shall include in such registration, in the following priority, up to the
Maximum Piggyback Offering Size:

(i) first, the Company securities proposed to be registered for the account of
the Company or, if such registration is not for the sale of Company securities
for the account of the Company but is to comply with the demand registration
rights of third parties, the Company securities proposed to be registered
pursuant to such demand registration rights of third parties; and

(ii) second, all Registrable Securities permitted to be included in such
registration by Covered Persons and all Required Third-Party Piggyback
Securities (allocated as between the Covered Persons that have elected to
participate in such Piggyback Registration in the aggregate and the holders of
Required Third-Party Piggyback Securities in the aggregate on a Pro Rata Basis,
and further allocated among the Covered Persons participating in such Piggyback
Registration on a Pro Rata Basis based on their respective Proposed
Participation Amount, in each case, as and if necessary to ensure that the
offering does not to exceed the Maximum Piggyback Offering Size).

(c) Notwithstanding any provision in this Section 2.3 or elsewhere in this
Agreement, no provision relating to the registration of Registrable Securities
shall be construed as permitting any Covered Person to effect a transfer of
securities that is otherwise prohibited by the terms of any agreement between
such Covered Person and any Och-Ziff entity.

Section 2.4 Lock-Up Agreements. In connection with any sale of Registrable
Securities in an Underwritten Public Offering, neither the Company nor any
Covered Person shall offer, pledge, announce the intention to sell, sell,
contract to sell, sell any option or contract to purchase, purchase any option
or contract to sell, grant any option, right or warrant to purchase or otherwise
transfer, dispose of or hedge, directly or indirectly, or enter into any swap or
other agreement that transfers, in whole or in part, any of the economic
consequences of ownership of any Class A Shares or other securities of the
Company or any securities convertible into or exercisable or exchangeable for
Class A Shares or other securities of the Company (except as part of such
Underwritten Public Offering and except as otherwise permitted by any lock-up
executed or granted in connection with such Underwritten Public Offering) during
the period beginning 14 days prior to the consummation of the Underwritten
Public Offering until the earlier of (i) such time as the Company and the lead
managing underwriter shall agree and (ii) 180 days following the pricing of the
Underwritten Public Offering.

Section 2.5 Registration Procedures. In connection with any request by the
Covered Persons that Registrable Securities be registered pursuant to
Section 2.3 and in connection with any Shelf Registration pursuant to
Section 2.1, subject to the provisions of such Sections and unless otherwise set
forth in this Section 2.5, the paragraphs below shall be applicable:

 

10



--------------------------------------------------------------------------------

(a) The Company shall as expeditiously as reasonably practicable prepare and
file with the SEC a prospectus supplement or such supplemental materials to any
Existing Registration Statement then required by SEC rules and regulations or a
registration statement on any form for which the Company then qualifies or that
counsel for the Company shall deem appropriate and which form shall be available
for the registration of the Registrable Securities to be registered thereunder
in accordance with the intended method of distribution thereof, and use its
commercially reasonable efforts to cause such filed registration statement to
become and remain effective for a period of 30 days or such earlier date as, all
of the Registrable Securities of the Covered Persons included in any such
registration statement (each, a “Registering Covered Person”) shall have
actually been sold, or in the case of a Resale Shelf Registration Statement and
a Shelf Registration, the date on which all of the Registrable Securities of all
Registering Covered Persons shall have actually been sold.

(b) Prior to filing a registration statement or prospectus supplement to an
Existing Registration Statement or any amendments or supplements thereto, the
Company shall, if requested, furnish to each Registering Covered Person and each
underwriter, if any, of the Registrable Securities covered by such registration
statement copies of such offering documents as proposed to be filed. Upon and
after the filing of such registration statement or prospectus supplement to an
Existing Registration Statement or any amendments or supplements thereto, the
Company shall furnish to such Registering Covered Person and underwriter, if
any, (in each case in an electronic format, unless otherwise required by
applicable law) such number of copies of such offering documents (in each case
including all exhibits thereto and documents incorporated by reference therein)
and such other documents as such Registering Covered Person or underwriter may
reasonably request in order to facilitate the disposition of the Registrable
Securities owned by such Registering Covered Person. Each Registering Covered
Person shall have the right to request in writing that the Company modify any
information contained in such registration statement or prospectus supplement to
an Existing Registration Statement or any amendments or supplements thereto
pertaining solely to such Registering Covered Person and the Company shall use
its commercially reasonable efforts to comply with such request; provided,
however, that the Company shall not have any obligation to so modify any
information if the Company reasonably expects that so doing would cause the
prospectus to contain an untrue statement of a material fact or omit to state
any material fact required to be stated therein or necessary to make the
statements therein not misleading.

(c) After the filing of a registration statement or in the case of any
prospectus supplement to an Existing Registration Statement, the Company shall
(i) cause the related prospectus to be supplemented by any required prospectus
supplement, and, as so supplemented, to be filed pursuant to Rule 424 under the
Securities Act, (ii) comply with the provisions of the Securities Act with
respect to the disposition of all Registrable Securities covered by such
registration statement during the applicable period in accordance with the
intended methods of disposition by the Registering Covered Person thereof set
forth in such registration statement or supplement to such prospectus and
(iii) promptly notify in writing each Registering Covered Person holding
Registrable Securities covered by such registration statement of any stop order
issued or threatened by the SEC suspending the effectiveness of such
registration statement or any state securities commission and use commercially
reasonable efforts to prevent the entry of such stop order or to obtain the
withdrawal of such order if entered.

 

11



--------------------------------------------------------------------------------

(d) To the extent any “free writing prospectus” (as defined in Rule 405 under
the Securities Act) is used, the Company shall file with the SEC any free
writing prospectus that is required to be filed by the Company with the SEC and
retain any free writing prospectus not required to be filed.

(e) The Company shall use its commercially reasonable efforts to (i) register or
qualify the Registrable Securities covered by such registration statement under
such other securities or “blue sky” laws of such jurisdictions in the United
States as any Registering Covered Person holding such Registrable Securities or
each underwriter, if any, reasonably (in light of such Covered Person’s or
underwriter’s intended plan of distribution) requests and (ii) cause such
Registrable Securities to be registered with or approved by such other
governmental agencies or authorities as may be necessary by virtue of the
business and operations of the Company and do any and all other acts and things
that may be reasonably necessary or advisable to enable such Registering Covered
Person to consummate the disposition of the Registrable Securities owned by such
person; provided, that the Company shall not be required to (A) qualify
generally to do business in any jurisdiction where it would not otherwise be
required to qualify but for this Section 2.5(e), (B) subject itself to taxation
in any such jurisdiction or (C) consent to general service of process in any
such jurisdiction.

(f) The Company shall promptly notify in writing each Registering Covered Person
holding such Registrable Securities covered by such registration statement or
each underwriter, if any, at any time when a prospectus relating thereto is
required to be delivered under the Securities Act, of the occurrence of an event
requiring the preparation of a supplement or amendment to such prospectus so
that, as thereafter delivered to the purchasers of such Registrable Securities,
such prospectus will not contain an untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary to make
the statements therein not misleading and promptly prepare and make available to
each such Registering Covered Person or underwriter, if any, and file with the
SEC any such supplement or amendment.

(g) The Company shall select and retain the underwriter or underwriters in
connection with an Underwritten Public Offering made pursuant to a Shelf
Registration hereunder; provided, however that such underwriter or underwriters
shall be reasonably acceptable to the Covered Persons holding a majority of the
Class A Shares included in such Underwritten Public Offering. In connection with
any Underwritten Public Offering, the Company shall enter into customary
agreements (including an underwriting agreement in customary form) and take all
such other actions as are reasonably required in order to expedite or facilitate
the disposition of such Registrable Securities in any such Underwritten Public
Offering, including if necessary the engagement of the Company’s independent
accountants to deliver a customary “comfort letter,” the engagement of counsel
to the Company to deliver customary legal opinion and “negative assurance”
letters and the engagement of a “qualified independent underwriter” in
connection with the qualification of the underwriting arrangements with FINRA.

 

12



--------------------------------------------------------------------------------

(h) Subject to the execution of confidentiality agreements reasonably
satisfactory in form and substance to the Company, upon the reasonable request
of a Registering Covered Person or underwriter (if any), the Company shall give
to each Registering Covered Person, each underwriter (if any) and their
respective counsel and accountants (i) reasonable and customary access to the
books and records of the Company and (ii) such opportunities to discuss the
business of the Company with its directors, officers, counsel and the
independent public accountants who have certified its financial statements, as
shall be appropriate, in the reasonable judgment of counsel to such Registering
Covered Person or underwriter, to enable them to exercise their due diligence
responsibility.

(i) Each Registering Covered Person registering securities under Section 2.3
shall promptly furnish in writing to the Company the information set forth in
Appendix B and such other information regarding itself, the distribution of the
Registrable Securities as the Company may from time to time reasonably request
and such other information as may be legally required or advisable in connection
with such registration, including such information necessary to correct any
inaccuracies in information previously provided to the Company.

(j) Each Registering Covered Person and each underwriter, if any, agrees that,
upon receipt of any notice from the Company of the happening of any event of the
kind described in Section 2.5(f), such Registering Covered Person or underwriter
shall forthwith discontinue disposition of Registrable Securities pursuant to
the registration statement covering such Registrable Securities until such
Registering Covered Person’s or underwriter’s receipt of the copies of the
supplemented or amended prospectus contemplated by Section 2.5(f), and, if so
directed by the Company, such Registering Covered Person or underwriter shall
deliver to the Company all copies, other than any permanent file copies then in
such Registering Covered Person’s possession, of the most recent prospectus
covering such Registrable Securities at the time of receipt of such notice. If
the Company shall give such notice, the Company shall extend the period during
which such registration statement shall be maintained effective (including the
period referred to in Section 2.5(a)) by the number of days during the period
from and including the date of the giving of notice pursuant to Section 2.5(f)
to the date when the Company shall make available to such Registering Covered
Person a prospectus supplemented or amended to conform with the requirements of
Section 2.5(f).

(k) The Company shall use its commercially reasonable efforts to list all
Registrable Securities covered by such registration statement on any securities
exchange or quotation system on which any of the Registrable Securities are then
listed or traded.

(l) In connection with an Underwritten Public Offering hereunder, the Company
shall have appropriate officers (i) prepare and make presentations at any “road
shows” and before analysts and rating agencies, as the case may be and
(ii) otherwise use their commercially reasonable efforts to cooperate as
reasonably requested by the underwriters in the offering, marketing or selling
of the Registrable Securities.

(m) The Company shall cooperate with the Registering Covered Persons to
facilitate the timely delivery of Registrable Securities to be sold, which shall
not bear any restrictive legends, and to enable such Registrable Securities to
be issued in such denominations and registered in such names as such Registering
Covered Persons may reasonably request at least two business days prior to the
closing of any sale of Registrable Securities.

 

13



--------------------------------------------------------------------------------

Section 2.6 Indemnification by the Company. In the event of any registration of
any Registrable Securities of the Company under the Securities Act pursuant to
this Article II, the Company will, and it hereby does, indemnify and hold
harmless, to the extent permitted by law, a Registering Covered Person, each
Affiliate of such Registering Covered Person and their respective directors and
officers or general and limited partners or members and managing members
(including any director, officer, Affiliate, employee, agent and controlling
person of any of the foregoing) and each other person, if any, who controls such
seller within the meaning of the Securities Act (collectively, the “Indemnified
Parties”), from and against any and all losses, claims, damages and liabilities
(including, legal fees and other expenses incurred in connection with any suit,
action or proceeding or any claim asserted, as such fees and expenses are
incurred), joint or several, that arise out of, or are based upon, (1) any
untrue statement or alleged untrue statement of a material fact contained in any
registration statement or amendment or supplement thereto under which such
Registrable Securities were registered or any omission or alleged omission to
state therein a material fact required to be stated therein or necessary in
order to make the statements therein not misleading, or (2) any untrue statement
or alleged untrue statement of a material fact contained in any prospectus, any
free writing prospectus or any “issuer information” filed or required to be
filed pursuant to Rule 433(d) under the Securities Act in respect of the
Registrable Securities, or amendment or supplement thereto, or any omission or
alleged omission to state therein a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided, that the Company shall not be liable to any
Indemnified Party in any such case to the extent that any such loss, claim,
damage, liability (or action or proceeding in respect thereof) or expense arises
out of or is based upon any untrue statement or alleged untrue statement or
omission or alleged omission made in such registration statement, prospectus,
any free writing prospectus or any “issuer information” filed or required to be
filed pursuant to Rule 433(d) under the Securities Act in respect of the
Registrable Securities, or amendment or supplement thereto, in reliance upon and
in conformity with written information furnished to the Company with respect to
such seller specifically for use in the preparation thereof.

Section 2.7 Indemnification by Registering Covered Persons. Each Registering
Covered Person hereby indemnifies and holds harmless, and the Company may
require, as a condition to including any Registrable Securities in any
registration statement filed in accordance with this Article II, that the
Company shall have received an undertaking reasonably satisfactory to it from
any underwriter to indemnify and hold harmless, the Company and all other
prospective sellers of Registrable Securities, the Board, each officer of the
Company who signed the Registration Statement and each person, if any, who
controls the Company and all prospective sellers of Registrable Securities
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act to the same extent as the indemnity set forth in Section 2.6 above,
but only with respect to any losses, claims, damages or liabilities that arise
out of, or are based upon, any untrue statement or omission or alleged untrue
statement or omission made in reliance upon and in conformity with written
information furnished to the Company with respect to such seller or any
underwriter, as applicable, specifically for use in the preparation of such
registration statement, prospectus, any free writing prospectus or any “issuer

 

14



--------------------------------------------------------------------------------

information” filed or required to be filed pursuant to Rule 433(d) under the
Securities Act in respect of the Registrable Securities, or amendment or
supplement thereto. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of the Company, any of the
Registering Covered Persons or any underwriter, or any of their respective
Affiliates, directors, officers or controlling persons and shall survive the
transfer of such securities by such person. In no event shall any such
indemnification liability of any Registering Covered Person be greater in amount
than the dollar amount of the net proceeds received by such Registering Covered
Person upon the sale of the Registrable Securities giving rise to such
indemnification obligation.

Section 2.8 Conduct of Indemnification Proceedings. Promptly after receipt by an
Indemnified Party hereunder of written notice of the commencement of any action
or proceeding with respect to which a claim for indemnification may be made
pursuant to Section 2.6 or Section 2.7 above, such Indemnified Party shall, if a
claim of indemnification in respect thereof is to be made pursuant to this
Article II, give written notice of the commencement of such action to the person
against whom indemnification is sought (the “Indemnifying Party”); provided,
that the failure of the Indemnified Party to give notice as provided herein
shall not relieve the Indemnifying Party of its obligations under this
Article II, except to the extent that the Indemnifying Party is materially
prejudiced by such failure to give notice.

In case any such action is brought against an Indemnified Party, unless in such
Indemnified Party’s reasonable judgment a conflict of interest between such
Indemnified Party and indemnifying parties may exist in respect of such claim,
the Indemnifying Party shall be entitled to participate in and to assume the
defense thereof, jointly with any other Indemnifying Party similarly notified to
the extent that it may wish, with counsel reasonably satisfactory to such
Indemnified Party, and after notice from the Indemnifying Party to such
Indemnified Party of its election to assume the defense thereof, the
Indemnifying Party will not be liable to such Indemnified Party for any legal or
other expenses subsequently incurred by the latter in connection with the
defense thereof other than reasonable costs of investigation. It is understood
and agreed that the Indemnifying Party shall not, in connection with any
proceeding, be liable for the fees and expenses of more than one separate firm
(in addition to any local counsel) for all Indemnified Parties, and that all
such fees and expenses shall be reimbursed as they are incurred. Any such
separate firm shall be designated in writing by the Company and will be a
nationally recognized firm or another firm reasonably acceptable to the
Indemnified Parties. The Indemnifying Party shall not be liable for any
settlement of any proceeding effected without its prior written consent, but if
settled with such consent or if there shall be a final judgment for the
plaintiff, the Indemnifying Party agrees to indemnify each Indemnified Party
from and against any loss or liability by reason of such settlement or judgment.
No Indemnifying Party shall, without the prior written consent of the
Indemnified Party, effect any settlement of any pending or threatened proceeding
in respect of which any Indemnified Party is or could have been a party and
indemnification could have been sought hereunder by such Indemnified Party,
unless such settlement (A) includes an unconditional release of such Indemnified
Party, in form and substance reasonably satisfactory to such Indemnified Party,
from all liability on claims that are the subject matter of such proceeding and
(B) does not include any statement as to or any admission of fault, culpability
or a failure to act by or on behalf of any Indemnified Party.

 

15



--------------------------------------------------------------------------------

Section 2.9 Contribution. If the indemnification provided for in this Article II
from the Indemnifying Party is unavailable to an Indemnified Party hereunder in
respect of any losses, claims, damages, liabilities or expenses referred to
herein, then the Indemnifying Party, in lieu of indemnifying such Indemnified
Party, shall contribute to the amount paid or payable by such Indemnified Party
as a result of such losses, claims, damages, liabilities or expenses in such
proportion as is appropriate to reflect the relative fault of the Indemnifying
Party and Indemnified Parties in connection with the actions which resulted in
such losses, claims, damages, liabilities or expenses, as well as any other
relevant equitable considerations. The relative fault of such Indemnifying Party
and Indemnified Parties shall be determined by reference to, among other things,
whether any action in question, including any untrue or alleged untrue statement
of a material fact or omission or alleged omission to state a material fact, has
been made by, or relates to information supplied by, such Indemnifying Party or
Indemnified Parties, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action. The amount paid
or payable by a party under this Section 2.9 as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include
any legal or other fees or expenses reasonably incurred by such party in
connection with any investigation or proceeding.

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 2.9 were determined by pro rata allocation or by any
other method of allocation which does not take account of the equitable
considerations referred to in the immediately preceding paragraph. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation. In no event shall any such
contribution liability of any Registering Covered Person be greater in amount
than the dollar amount of the net proceeds received by such Registering Covered
Person upon the sale of the Registrable Securities giving rise to such
contribution obligation.

Section 2.10 Participation in Underwritten Public Offering. No Covered Person
may participate in any Underwritten Public Offering hereunder unless such
Covered Person (a) agrees to sell such Covered Person’s securities on the basis
provided in any underwriting arrangements approved by the other Registering
Covered Persons and the Company and (b) completes and executes all
questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents reasonably required under the terms of such underwriting
arrangements and the provisions of this Agreement.

Section 2.11 Other Indemnification. Indemnification similar to that specified
herein (with appropriate modifications) shall be given by the Company and the
Registering Covered Person participating therein with respect to any required
registration or other qualification of securities under any federal or state law
or regulation or Governmental Authority other than the Securities Act.

Section 2.12 Cooperation by the Company. The Company shall use its commercially
reasonable efforts to timely comply with the public information reporting
requirements of the Commission which are conditions to the availability of Rule
144. If a Covered Person shall transfer any Registrable Securities pursuant to
Rule 144, the Company shall use its commercially reasonable efforts to cooperate
with such Covered Person and shall use commercially reasonable efforts to
provide to such Covered Person such information and legal opinions as may be
required to be provided to effect a transfer of such Registrable Securities
under Rule 144.

 

16



--------------------------------------------------------------------------------

Section 2.13 Parties in Interest. Each Covered Person shall be entitled to
receive the benefits of this Agreement and shall be bound by the terms and
provisions of this Agreement by reason of such Covered Person’s election to
participate in a registration under this Article II. To the extent the Och-Ziff
Operating Group Units held by Covered Persons are effectively transferred to a
Permitted Transferee, the Permitted Transferee shall be entitled to receive the
benefits of this Agreement and shall be bound by the terms and provisions of
this Agreement upon becoming bound hereby pursuant to Section 3.1(c).

Section 2.14 Acknowledgement Regarding the Company. Other than those
determinations reserved expressly to the Covered Persons, all determinations
necessary or advisable under this Article II shall be made by the Board, the
determinations of which shall be final and binding.

Section 2.15 Mergers, Recapitalizations, Exchanges or Other Transactions
Affecting Registrable Securities. The provisions of this Agreement shall apply
to the full extent set forth herein with respect to the Registrable Securities,
to any and all securities or units of the Och-Ziff Operating Group or the
Company or any successor or assign of any such person (whether by merger,
amalgamation, consolidation, sale of assets or otherwise) that may be issued in
respect of, in exchange for, or in substitution of such Registrable Securities,
by reason of any dividend, split, issuance, reverse split, combination,
recapitalization, reclassification, merger, amalgamation, consolidation or
otherwise.

ARTICLE III

MISCELLANEOUS

Section 3.1 Term of the Agreement; Termination of Certain Provisions.

(a) The term of this Agreement shall continue until such time as the Covered
Persons hold less than one-hundred thousand (100,000) Registrable Securities in
the aggregate.

(b) Unless this Agreement is terminated pursuant to Section 3.1(a) hereof, a
Covered Person shall be bound by the provisions of this Agreement with respect
to any Covered Och-Ziff Operating Group Units or Registrable Securities until
such time as such Covered Person ceases to hold any Covered Och-Ziff Operating
Group Units or Registrable Securities. Thereafter, such Covered Person shall no
longer be bound by the provisions of this Agreement other than Sections 2.7,
2.8, 2.9 and 2.11 and this Article III, and such Covered Person’s name shall be
removed from Appendix A to this Agreement. Any person that has ceased to be a
Covered Person and that reacquires Covered Och-Ziff Operating Group Units or
Registrable Securities shall be added to Appendix A as a Covered Person;
provided, that such person shall first sign an agreement in the form approved by
the Company acknowledging that such person is bound by the terms and provisions
of this Agreement.

 

17



--------------------------------------------------------------------------------

(c) Any Permitted Transferee shall be added to Appendix A as a Covered Person;
provided, that such Permitted Transferee shall first sign an agreement in the
form approved by the Company acknowledging that such Permitted Transferee is
bound by the terms and provisions of this Agreement.

Section 3.2 Amendments; Waiver.

(a) Subject to Section 3.2(c), no provision of this Agreement may be amended
unless such amendment is approved in writing by the Company and the Covered
Persons who, together with their Permitted Transferees, collectively hold at
least two-thirds of the Registrable Securities; provided, that no such amendment
shall be effective if such amendment will have a disproportionate and adverse
effect on certain Covered Persons unless all such Covered Persons who are
disproportionately and adversely affected consent in writing to such amendment.
No provision of this Agreement may be waived unless such waiver is in writing
and signed by the party against whom the waiver is to be effective.

(b) No voting rights, consent rights or similar rights of a Covered Person under
any provision of this Agreement (“Consent Rights”) shall be exercisable by any
Covered Person that is a Related Trust of a Covered Person that is a natural
person and any such Consent Rights shall instead be exercisable by such Covered
Person that is a natural person on behalf of such Related Trust and, for
purposes of this Agreement, the Registrable Securities of a Covered Person that
is a Related Trust of such Covered Person that is a natural person shall be
treated as being owned by such Covered Person that is a natural person.

(c) No failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.

(d) The Company may amend this Agreement in writing without the approval or
consent of any Covered Person or Permitted Transferee if such amendment does not
materially and adversely affect any Covered Person’s or Permitted Transferee’s
rights under this Agreement. Each Covered Person understands that from time to
time certain other persons may become Covered Persons and certain Covered
Persons will cease to be bound by the provisions of this Agreement pursuant to
the terms hereof. This Agreement may be amended from time to time by the Company
(without the approval of any other person) for the purposes of (i) adding to
Appendix A Permitted Transferees of the Covered Och-Ziff Operating Group Units
as provided in Section 3.1(c) who agree to be bound by this Agreement and
(ii) removing from Appendix A such persons as shall cease to be bound by the
provisions of this Agreement pursuant to Section 3.1(b) hereof, which additions
and removals shall be given effect from time to time by appropriate changes to
Appendix A.

Section 3.3 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO THE CONFLICTS
OF LAW PROVISIONS THEREOF.

 

18



--------------------------------------------------------------------------------

Section 3.4 Submission to Jurisdiction; Waiver of Jury Trial. Each party to this
Agreement hereby irrevocably and unconditionally, with respect to any matter or
dispute arising under, or in connection with, this Agreement and the
transactions contemplated hereby (i) submits for itself and its property in any
legal action or proceeding relating to this Agreement, or for recognition and
enforcement of any judgment in respect thereof, to the exclusive general
jurisdiction of the courts of the State of New York, the courts of the United
States of America for the Southern District of New York, and any appellate
courts thereof (the “New York Courts”) (and covenants not to commence any legal
action or proceeding in any other venue or jurisdiction); (ii) consents that any
such action or proceeding may be brought in the New York Courts and waives any
objection that it may now or hereafter have to the venue of any such action or
proceeding in any such court or that such action or proceeding was brought in an
inconvenient court and agrees not to plead or claim the same; (iii) agrees that
service of process in any such action will be in accordance with the laws of the
State of New York but that nothing herein shall affect the right to effect
service of process in any other manner permitted by law; (iv) waives any and all
immunity from suit, execution, attachment or other legal process; and (v) waives
in connection with any such action any and all rights to a jury trial. The
parties agree that any judgment of any New York Court may be enforced in any
court having jurisdiction over any party of any of their assets.

Section 3.5 Notices.

(a) All notices, requests, claims, demands and other communications hereunder
shall be in writing and shall be given (and shall be deemed to have been duly
given upon receipt) by delivery in person, by courier service, by fax, by
electronic mail (delivery receipt requested) or by registered or certified mail
(postage prepaid, return receipt requested) to the respective parties at the
following addresses (or at such other address for a party as shall be specified
in a notice given in accordance with this Section 3.5):

If to a Covered Person, initially to the address indicated in such Covered
Person’s questionnaire (a form of which is attached hereto as Appendix B) or to
the address then in the records of the Och-Ziff Operating Group or the Company,
as applicable, with a copy to the Chief Legal Officer of the Company, as set
forth below, or if no such questionnaire has been delivered or if no address is
then in the records of the Och-Ziff Operating Group or the Company,

c/o Och-Ziff Capital Management Group LLC

9 West 57th Street, 39th Floor

New York, New York 10019

Attention: Chief Legal Officer

Electronic Mail: David.Levine@ozm.com

 

19



--------------------------------------------------------------------------------

If to the Company,

c/o Och-Ziff Capital Management Group LLC

9 West 57th Street, 39th Floor

New York, New York 10019

Attention: Chief Legal Officer

Electronic Mail: David.Levine@ozm.com

The Company shall be responsible for notifying each Covered Person of the
receipt of a notice, request, claim, demand or other communication under this
Agreement relevant to such Covered Person as set forth above (and each Covered
Person shall notify the Company of any change in address for notices, requests,
claims, demands or other communications).

Section 3.6 Severability. If any provision of this Agreement is finally held to
be invalid, illegal or unenforceable, (a) the remaining terms and provisions
hereof shall be unimpaired and (b) the invalid or unenforceable term or
provision shall be deemed replaced by a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision.

Section 3.7 Specific Performance. Each party hereto acknowledges that the
remedies at law of the other parties for a breach or threatened breach of this
Agreement would be inadequate and, in recognition of this fact, any party to
this Agreement, without posting any bond, and in addition to all other remedies
that may be available, shall be entitled to obtain equitable relief in the form
of specific performance, a temporary restraining order, a temporary or permanent
injunction or any other equitable remedy that may be then available.

Section 3.8 Assignment; Successors. This Agreement shall be binding upon and
inure to the benefit of the respective legatees, legal representatives,
successors and assigns of the Covered Persons; provided, however, that a Covered
Person may not assign this Agreement or any of his rights or obligations
hereunder, and any purported assignment in breach hereof by a Covered Person
shall be void; and provided further, that no assignment of this Agreement by the
Company or to a successor of the Company (by operation of law or otherwise)
shall be valid unless such assignment is made to a person which succeeds to the
business of such person substantially as an entirety.

Section 3.9 No Third-Party Rights. Other than as expressly provided herein,
nothing in this Agreement shall be construed to give any person other than the
parties to this Agreement any legal or equitable right, remedy, or claim under
or with respect to this Agreement or any provision of this Agreement. This
Agreement and all of its provisions and conditions are for the sole and
exclusive benefit of the parties to this Agreement and their successors and
assigns. The Company shall not, after the date hereof, without the prior written
consent of the Covered Persons holding a majority of the Registrable Securities
then outstanding, enter into any agreement with any present or future
stockholder of the Company that would grant any registration or other rights
that conflict with, or are senior to or pari passu with, the rights granted to
the Covered Persons hereby.

 

20



--------------------------------------------------------------------------------

Section 3.10 Section Headings. The headings of sections in this Agreement are
provided for convenience only and will not affect its construction or
interpretation.

Section 3.11 Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which shall be deemed an original, but all such
counterparts shall together constitute but one and the same instrument.

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed or caused to be duly
executed this Agreement as of the date indicated.

 

OCH-ZIFF CAPITAL MANAGEMENT GROUP LLC

By:   /s/ Thomas Sipp Name:   Thomas Sipp Title:   CFO and Executive Managing
Director

[Signature Page to Second Amended and Restated Registration Rights Agreement]

 

22



--------------------------------------------------------------------------------

Appendix A

Covered Persons

Adrian Croxson

Akhil Mago

Andrew Frank

Antonio Batista

Barbara Scanlon

Boaz Sidikaro

Bob Mendelson

Brett Klein

Dan Manor

Daniel S. Och

David Becker

David Levine

David Windreich

Donald LaVigne

Erez Elisha

Ghassan Ayoub

Harold Kelly

Hermes Li

James Levin

James O’Connor

Jeffrey Blockinger

Jeffrey Lin

James-Keith Brown

Joel Frank

Joseph Samuels

Joshua Ross

Julie Siegel

Kaushik Ghosh

Lee Minton

Mack Ewing

Mathieu Clavel

Michael Barnett

Michael Cohen

Nathan Urquhart

Peter Wallach

Rick Lyon

Robert Shafir

Sean Rhatigan

Steven Orbuch

Thomas Sipp

Wayne Cohen

Zoltan Varga

 

A-1



--------------------------------------------------------------------------------

Each Related Trust (as defined in the Exchange Agreement) of the above Covered
Persons

 

A-2



--------------------------------------------------------------------------------

Appendix B

OCH-ZIFF CAPITAL MANAGEMENT GROUP LLC

Covered Person Questionnaire

The undersigned Covered Person understands that the Company has filed or intends
to file with the SEC a registration statement for the registration of the
Class A Shares (as such may be amended, the “Registration Statement”), in
accordance with Sections 2.1 2.3 of the Second Amended and Restated Registration
Rights Agreement (the “Registration Rights Agreement”), among the Company and
the Covered Persons referred to therein. A copy of the Agreement is available
from the Company upon request at the address set forth below. All capitalized
terms used and not otherwise defined herein shall have the meanings ascribed
thereto in the Registration Rights Agreement.

NOTICE

The undersigned Covered Person hereby gives notice to the Company of its
intention to register Registrable Securities beneficially owned by it and listed
below in Item 3 (unless otherwise specified under Item 3) pursuant to the
Registration Statement. The undersigned, by signing and returning this
Questionnaire, understands that it will be bound by the terms and conditions of
this Questionnaire and the Registration Rights Agreement.

Pursuant to the Registration Rights Agreement, the undersigned has agreed to
indemnify and hold harmless the Company and all other prospective sellers of
Registrable Securities, the Board, each officer of the Company who signed the
Registration Statement and each person, if any, who controls the Company and all
other prospective sellers of Registrable Securities within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act, from and
against any and all losses, claims, damages and liabilities arising in
connection with statements made or omissions concerning the undersigned in the
Registration Statement, prospectus, any free writing prospectus or any “issuer
information” in reliance upon the information provided in this Questionnaire.

 

B-1



--------------------------------------------------------------------------------

The undersigned Covered Person hereby provides the following information to the
Company and represents and warrants that such information is accurate and
complete:

QUESTIONNAIRE

 

1.

   Name.   

 

(a)

   Full Legal Name of Covered Person:   

 

(b)

   Full Legal Name of Covered Person (if not the same as (a) above) through
which Registrable Securities Listed in Item 3 below are held:   

 

(c)

   Full Legal name of DTC Participant (if applicable and if not the same as
(b) above) through which Registrable Securities listed in Item 3 below are held:
  

 

(d)

   Full Legal Name of natural control person (which means a natural person who
directly or indirectly alone or with others has power to vote or dispose of the
Registrable Securities listed in Item 3 below):

2.

   Address for Notices to Covered Person:   

 

  

 

  

 

  

Telephone:

  

 

  

Fax:

  

 

  

Email:

  

 

   Contact Person:   

 

 

B-2



--------------------------------------------------------------------------------

3.    Beneficial Ownership of Registrable Securities:    Number of Registrable
Securities beneficially owned:   

 

  

 

  

 

4.    Broker-Dealer Status: (a)    Are you a broker-dealer?   

Yes  ☐    No  ☐

   Note: If yes, the SEC’s staff has indicated that you should be identified as
an underwriter in the Registration Statement. (b)    Are you an affiliate of a
broker-dealer?   

Yes  ☐    No  ☐

   If yes, please identify the broker-dealer with whom the Covered Person is
affiliated and the nature of the affiliation:   

 

  

 

  

 

(c)

 

   If you are an affiliate of a broker-dealer, do you certify that you bought
the Registrable Securities in the ordinary course of business, and at the time
of the purchase of the Registrable Securities to be resold, you had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?   

Yes  ☐    No  ☐

   Note: If no, the SEC’s staff has indicated that you should be identified as
an underwriter in the Registration Statement. (d)    If you are (1) a
broker-dealer or (2) an affiliate of a broker-dealer and answered “no” to
Question 4(c), do you consent to being named as an underwriter in the
Registration Statement?   

Yes  ☐    No  ☐

 

B-3



--------------------------------------------------------------------------------

5.    Beneficial Ownership of Other Securities of the Company Owned by the
Covered Person.    Except as set forth below in this Item 5, the undersigned
Covered Person is not the beneficial or registered owner of any securities of
the Company other than the Registrable Securities listed above in Item 3.   
Type and Amount of Other Securities beneficially owned by the Covered Person:   

 

  

 

  

 

6.    Relationships with the Company:    Except as set forth below, neither the
undersigned Covered Person nor any of its affiliates, officers, directors or
principal equity holders (owners of 5% or more of the equity securities of the
undersigned) has held any position or office or has had any other material
relationship with the Company (or its predecessors or affiliates) during the
past three years.    State any exceptions here: 7.    Intended Method of
Disposition of Registrable Securities:    Intended Method or Methods of
Disposition of Registrable Securities beneficially owned:   

 

  

 

  

 

 

B-4



--------------------------------------------------------------------------------

The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof and at any time while the Registration Statement remains in effect.

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 7 and the inclusion of such
information in the Registration Statement and the related prospectus. The
undersigned understands that such information will be relied upon by the Company
in connection with the preparation or amendment of the Registration Statement
and the related prospectus.

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Questionnaire to be executed and delivered either in person or by its duly
authorized agent.

 

Dated:  

 

     Beneficial Owner:   

 

       By:   

 

                   Name:   

 

          Title:   

 

PLEASE SEND A COPY OF THE COMPLETED AND EXECUTED QUESTIONNAIRE BY FAX OR
ELECTRONIC MAIL, AND RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:

Och-Ziff Capital Management Group LLC

9 West 57th Street, 39th Floor

New York, New York 10019

Attention: Chief Legal Officer

Electronic Mail: David.Levine@ozm.com

 

B-5